19-12417-mew          Doc 46      Filed 08/14/19       Entered 08/14/19 16:04:56       Main Document
                                                      Pg 1 of 4



 DIAMOND MCCARTHY LLP
 295 Madison Avenue, 27th Floor
 New York, New York 10017
 (212) 430-5400
 Allan B. Diamond
 Sheryl P. Giugliano
 adiamond@diarnondmccarthy.com
 sgiugliano@diamondrnccarthy .corn

 UNITED ST ATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------x
 In re:                                                          Chapter 11

 HVI CAT CANYON, INC.                                            Case No. 19-12417 (MEW)

                                     Debtor.
 ------------------------------------------------------------x
                                         AFFIDAVIT OF SERVICE

 STATE OF TEXAS                      )
                                     ) ss.:
 COUNTY OF HARRIS                    )

          CA THERINE BURROW, being duly sworn, deposes and says:

              I am not a party to the action, am over eighteen years of age and reside in Fort
 Bend County, State of Texas.

                On August 14, 2019, in addition to those parties served electronically by the
 Court's electronic notification system on August 14, 2019, I caused the

          Motion for Diamond McCarthy LLP to Modify Automatic Stay
          Pursuant to 11U.S.C.§362(d) [ECF 41]; and

          Notice of Hearing on Motion for Diamond McCarthy LLP to Modify Automatic
          Stay Pursuant to 11 U.S.C. § 362(d) [ECF 42]

 to be served by email to those parties so designated in the Master Service List dated as of
 August 8, 2019, and by depositing a true and correct copies of same by first class mail,
 postage prepaid, in an official depository under the exclusive care and custody of the United
 States Postal Service within the State of Texas to those parties so designated to receive mail
 service in the Master Service List dated as of August 8, 2019 and set fo1ih on Exhibit A
 attached hereto.
19-12417-mew    Doc 46        Filed 08/14/19    Entered 08/14/19 16:04:56   Main Document
                                               Pg 2 of 4




                                                           CATHERINE BURROW




              JUANA SAUCEDA
           Notary ID. 11130358959
           My Commission Expires
            September 3, 2023




                                                 2
19-12417-mew   Doc 46   Filed 08/14/19    Entered 08/14/19 16:04:56   Main Document
                                         Pg 3 of 4



                                   Exhibit A




                                           3
        19-12417-mew      Doc 46    Filed 08/14/19    Entered 08/14/19 16:04:56   Main Document
                                                     Pg 4 of 4
                                        INTERNAL REVENUE SERVICE                  W. J. KENNY CORP.
       ANN JENNY SCHUPP
                                          (SMALL BUSINESS/SELF-             C/O ALLFIRST BANKCORP TRUST
    C/O M H WHITTIER CORP.
                                            EMPLOYMENT DIV)                         C/O M&T BANK
    1600 HUNTINGTON DRIVE
                                             5000 ELLIN ROAD                       ONE M&T PLAZA
   SOUTH PASADENA, CA 91030
                                            LANHAM, MD 20706                      BUFFALO, NY 14203

       BRUCE S. GELBER
                                            J. P. MORGAN-CHASE
DEPUTY ASST ATTORNEY GENERAL                                                  WYATT SLOAN-TRIBE, ESQ.
                                          ATTN: MICHAEL KERNEY
   ENVIRONMENT & NATURAL                                                  OFFICE OF THE ATTORNEY GENERAL
                                      REF: 030057 NASSAU ASSOC-SABA
     RESOURCES DIVISION                                                    300 S. SPRING STREET, SUITE 1702
                                     450 WEST 33RD STREET, 15TH FLOOR
    950 PENNSYLVANIA AVE                                                        LOS ANGELES, CA 90013
                                            NEW YORK, NY 10041
    WASHINGTON, DC 20530

   CALIFORNIA DEPT. OF TOXIC              NORTHERN CALIFORNIA
      SUBSTANCE CONTROL                       COLLECTION
  (BERKLEY REGIONAL OFFICE)                   SERVICE, INC.
  700 HEINZ AVENUE, SUITE 200               700 LEISURE LANE
    BERKELEY, CA 94710-2721               SACREMENTO, CA 95815

                                       OFFICE OF THE UNITED STATES
   CALIFORNIA FRANCHISE TAX                    TRUSTEE, SDNY
            BOARD                       ATTN: SERENE NAKANO, ESQ.
         PO BOX 942857                 U.S. FEDERAL OFFICE BUILDING
   SACRAMENTO, CA 94257-0500           201 VARICK STREET, SUITE 1006
                                             NEW YORK, NY 10014

        CALIFORNIA OSHA               SANTA BARBARA COUNTY –APCD
  1515 CLAY STREET, SUITE 1901              AERON ARLIN GENET
       OAKLAND, CA 94612                260 NORTH SAN ANTONIO RD
                                         SANTA BARBARA, CA 93110

                                       STATE OF NEW YORK ATTORNEY
 CALIFORNIA STATE CONTROLLER
                                                 GENERAL
         BETTY T. YEE
                                           ATTN: LETIA A. JAMES
  TAX ADMINISTRATION SECTION
                                               DEPT. OF LAW
         PO BOX 942850
                                            THE CAPITOL, 2ND FL
   SACREMENTO, CA 94250-5880
                                             ALBANY, NY 12224

                                           STONER FAMILY TRUST
       DIANE T. WALKER
                                         JAMES G. SANFORD TRUSTEE
     748 OCEANVILLE ROAD
                                      100 WEST LIBERTY STREET, STE 900
   STONINGTON,ME 04681-9714
                                               RENO, NV 89501

FIRST AMERICAN TITLE INSURANCE
            COMPANY
                                       U.S. DEPT. OF TRANSPORTATION
   TRUSTEE FOR UBS AG LONDON
                                          1200 NEW JERSEY AVE, SE
             BRANCH
                                            WASHINGTON, DC 20590
4380 LA JOLLA VILLAGE DR, STE 110
       SAN DIEGO, CA 92122

                                         UBS AG, LONDON BRANCH
      HVI CAT CANYON, INC.
                                               JULIAN GOULD
          P.O. BOX 5489
                                          600 WASHINGTON BLVD.
     SANTA MARIA, CA 93456
                                            STAMFORD, CT 06901

                                     UNITED STATES ATTORNEY'S OFFICE
  INTERNAL REVENUE SERVICE
                                     SOUTHERN DISTRICT OF NEW YORK
   CENTRALIZED INSOLVENCY
                                         ATTN: ANTHONY SUN, AUSA
         OPERATIONS
                                          TAX & BANKRUPTCY UNIT
         PO BOX 7346
                                        86 CHAMBERS ST., 3RD FLOOR
  PHILADELPHIA, PA 19101-7346
                                            NEW YORK, NY 10007
